Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 288 and 295 are objected to because of the following informalities:  
Claim 288: “the distal terminus” should read “a distal terminus” as it is the first recitation of this element.
Claim 295: in line 3, “the overlapping region” should read “the respective overlapping region” since the claim is describing each of the first and second overlapping regions. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 297 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 297 includes “the filaments” in line 2 which lacks clear antecedent basis since it is unclear if “the filaments” refers back to the previously recited “plurality of filaments” forming the mesh (lines 1-2 of claim 297) or the previously recited “plurality of filaments” forming the braid as recited in lines 8-9 of claim 289, from which claim 297 depends. As best understood, it appears that the filaments forming the tubular braid and the filaments forming the mesh are the one and the same since claim 289 includes that the mesh is formed of the tubular braid. For purposes of claim interpretation, claim 297 is being treated as though it reads “The occlusive device of claim 289, plurality of filaments are drawn-filled tube (“DFT”) wires.”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 278-279, 281-285, 287-292, and 296 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sarge et al. (US 2017/0035437). Sarge discloses an occlusive device for treating an intracranial aneurysm, wherein a neck of the aneurysm opens to a blood vessel, the device comprising a mesh  (200; fig. 2) having a low-profile state (fig. 1) for intravascular delivery to the aneurysm and a deployed state (fig. 2) in which the mesh is configured to be positioned within the aneurysm, the mesh having a proximal end portion and a distal end portion, wherein the mesh is formed of a tubular braid that has been flattened along its longitudinal axis such that opposing portions of the sidewall of the braid are pressed towards one another (fig. 15b; [0095], [0163]), and wherein the braid is formed of a plurality of filaments ([0116]), each of the filaments comprising a first material ([0115]), a coil having a proximal end portion and a distal end portion, the coil comprising a second material ([0118]), and a joint (e.g., 201; fig. 2) between the proximal end portion of the mesh and the distal end portion of the coil, wherein at the joint, the first material at the proximal end portion of the mesh is fused to the second material at the distal end portion of the coil ([0019], [0109]). 
Regarding claim 279, both the first and second materials comprise a metal ([0116], [0118]).
Regarding claim 281, at least a portion of the first and second materials are welded together at the joint (see fig. 2 and [0109]). 
Regarding claim 282, the first and second materials are welded together at the joint. The limitation “via a resistance welding process” is considered a product-by-process limitation. Claim 282 is drawn to the apparatus, not its method of manufacture. Product-by-process limitations are limiting only in so far as the final structure necessitated by the process. Since the first and second materials of the prior art of Sarge are welded together at the joint to form a permanent connection, the device of Sarge is considered to meet the final structure necessitated by the process of resistance welding. 
Regarding claim 283, the first and second materials are permanently joined (via welding) at the joint (see [0109]).
Regarding claim 284, the proximal end portion of the mesh is positioned over an outer surface of the distal end portion of the coil (not shown in fig. 2, but described in [0109]; fig. 5 shows example of mesh overlapping a coil).
Regarding claim 285, the proximal end portion of the mesh is positioned within a lumen at the distal end portion of the coil (see fig. 2; [0109]).
Regarding claim 287, see fig. 19A, wherein the coil comprises a coiled atraumatic distal terminus (1905, noting rounded shape) as illustrated in fig. 19A.
Regarding claim 288, the coil comprises a strand of stretch resistant material (203; [0111]) extending through a lumen of the coil and attached to a distal terminus of the coil (see fig. 2).
Regarding claim 289, Sarge discloses an occlusive device for treating an intracranial aneurysm, wherein a neck of the aneurysm opens to a blood vessel, the device comprising a mesh  (1102; fig. 11) having a low-profile state (see fig. 1) for intravascular delivery to the aneurysm and a deployed state (see fig. 2) in which the mesh is configured to be positioned within the aneurysm, the mesh having a proximal end portion and a distal end portion, wherein the mesh is formed of a tubular braid that has been flattened along its longitudinal axis such that opposing portions of the sidewall of the braid are pressed towards one another (fig. 15b; [0095], [0163]), and wherein the braid is formed of a plurality of filaments ([0116]), each of the filaments comprising a first material ([0115]), a coil (1103; fig. 11) having a proximal end portion and a distal end portion, the coil comprising a second material ([0118]), a flexible lead-in member (1101; fig. 11) having a proximal end portion and a distal end portion, the lead-in member comprising a third material, and a first joint (e.g., 1105; fig. 11) between the proximal end portion of the mesh and the distal end portion of the coil, wherein the proximal end portion of the mesh overlaps the distal end portion of the coil to define an overlapping region and the first material is fused to the second material in the first overlapping region (as understood in view of fig. 2 and at least par. [0019], [0109], [0143], [0169]), and a second joint (1104; fig. 11) between the distal end portion of the mesh and the proximal end portion of the lead-in member, wherein the distal end portion of the mesh overlaps the proximal end portion of the lead-in member to define a second overlapping region and the first material is fused to the third material in the second overlapping region (as understood in view of fig. 5 and at least par. [0019], [0109], [0127], [0143], [0169]).
Regarding claim 290, at least a portion of the first material and second material are welded together at the first joint and at least a portion of the first and third material are welded together at the second joint (as understood in view of [0019], [0109], [0143]).
Regarding claim 291, the first and second materials and/or the first and third materials are welded together. The limitation “via a resistance welding process” is considered a product-by-process limitation. Claim 291 is drawn to the apparatus, not its method of manufacture. Product-by-process limitations are limiting only in so far as the final structure necessitated by the process. Since the first and second materials, and the first and third materials, of the prior art of Sarge are welded together at the respective joint to form a permanent connection, the device of Sarge is considered to meet the final structure necessitated by the process of resistance welding. 
Regarding claim 292, each of the first and second overlapping region comprises a fusion bond (see [0019] – braid and helical coil connections may be fused together).
Regarding claim 296, the lead-in member is a coil (see fig. 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 286 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarge in view of Chen (US 2012/0209310). Sarge discloses that the occlusive device further comprises a proximal joint (109,114,115; see fig. 1,2) comprising a proximal end portion (109) of the coil and an elongate delivery member (103) but fails to expressly disclose that a diameter of the proximal end portion of the coil tapers in a proximal direction. 
Chen discloses another occlusive device that includes a proximal joint (250; fig. 4) comprising a proximal end portion of a coil (302) and an elongate delivery member (210), wherein a diameter of the proximal end portion of the coil tapers in a proximal direction (see esp. fig. 4; [0033]).  It would have been obvious to one of ordinary skill in the art to have modified the prior art device of Sarge to replace the proximal joint (109, 114, 115) as shown in figs. 1 and 2 with a proximal joint as taught by Chen in fig. 4, wherein a diameter of the proximal end portion of the coil tapers in a proximal direction, since such a modification can be considered a simple substitution of one proximal joint that detachably connects the proximal end portion of the coil of an occlusive device to a delivery member for another wherein the results are predictable and one skilled in the art would have had a reasonable expectation of success when making such a modification. 
Claim(s) 280 and 293-295 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarge. 
Regarding claim 280, Sarge discloses that the first and second materials are fused to each other at the joint by welding, but does not expressly disclose a grain boundary between the first and second materials at the joint. However, applicant has not disclosed any problem solved, purpose served, or advantage gained by the presence of a grain boundary between the first and second materials. Furthermore, it appears that the prior art device of Sarge would work equally well with or without a grain boundary between the first and second materials of the joint since Sarge discloses that the first and second materials are welded together to form a permanent joint. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the prior art device of Sarge to include a grain boundary between the first and second materials at the joint since Sarge discloses that the two materials may be fused or welded together at the joint to form a permanent connection and the presence or absence of a grain boundary between the two materials at the joint appears to be a mere design choice that does not serve any purpose, provide any advantage, or solve any problem. 
Regarding claims 293-295, Sarge discloses the invention substantially as stated above including that each of the first and second overlapping regions comprise a bond where the material of the mesh (overlying the coil and lead-in member in view of par. [0119], [0127] and [0143] and claim 4 of Sarge) is bonded (by welding) to the material of the coil and the material of the lead-in member respectively. The mesh surrounds a circumference of the coil and the lead-in member in the overlapping regions and thus the bond occurs somewhere around a circumference of the coil and lead-in member and along a length of the overlapping region. 
Sarge does not expressly disclose exactly how many bonds are formed in each of the overlapping regions. However, applicant has not disclosed any problem solved, purpose served, or advantage gained by the claimed ranges of bond numbers (i.e., 1 to 20, 1 to 5, or 1 to 10) over any other number of bonds. The instant application states that the overlapping regions “can comprise between about 1 to about 20 bonds”, and “in some embodiments the first overlapping region and/or second region comprise between about 1 to about 10 distributed along a length of the overlapping region” and “the first overlapping region and second overlapping regions can each comprise between 1 to about 5 bonds distributed around a circumference of the coil or lead-in member” ([0022] of US 2021/0353299), but discloses no criticality for the claimed ranges. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the prior art of Sarge to include a bond number within the overlapping regions falling within the claimed ranges of claims 293-295 since such a modification appears to be a mere design choice that leads to the predictable result of the mesh being securely and permanently bonded to the coil and the lead-in in the first and second overlapping regions. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).  
Claim(s) 297 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarge in view of Rosqueta et al. (US 2019/0059907). Sarge discloses the invention substantially as stated above including a mesh formed from a tubular braid, the tubular braid formed from a plurality of filaments, but fails to expressly disclose that at least some of the filaments are drawn-filled tube (“DFT”) wires. 
Rosqueta discloses another occlusive device that includes a mesh portion (107) comprising a plurality of filaments. Rosqueta further discloses that the filaments may comprise DFT wires having a radiopaque platinum core surrounded by a shape memory alloy ([0124]). It would have been obvious to one of ordinary skill in the art to have modified the prior art filaments of the mesh of Sarge to include DFT wires as taught by Rosqueta in order to impart desirable radiopacity and shape memory characteristics to the mesh. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin,125 USPQ 416). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 11/3/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771